           Case 4:19-cv-00230-JM Document 19 Filed 08/07/19 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT OF ARKANSAS
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

JEFFREY DuPRIEST and                                                        PLAINTIFFS
RACHEL GILMORE

      v.                       Case No. 4:19-cv-00230-JM

ALLSTATE INSURANCE COMPANY                                                 DEFENDANT


                          PLAINTIFFS’ NOTICE OF FILING


      Pursuant to Ark. Code Ann. § 16-111-111(a), Plaintiffs notified the Arkansas

Attorney General’s office that they were challenging the constitutionality of Ark. Code

Ann. §4-88-113(f)(1)(B) in this action. The Attorney General has advised that she does

not intend to intervene in the above-captioned case at this time. A copy of the letter from

Chief Deputy Attorney General Julie Benafield is attached as Exhibit “A.”


                                                John Holleman, ABN 91056
                                                jholleman@johnholleman.net
                                                Timothy A. Steadman, ABN 2009113
                                                tim@johnholleman.net
                                                HOLLEMAN & ASSOCIATES, P.A.
                                                1008 West Second Street
                                                Little Rock, Arkansas 72201
                                                Telephone (501) 975-5040

                                                Lloyd “Tre” Kitchens, ABN 99075
                                                tkitchens@bradhendricks.com
                                                THE BRAD HENDRICKS LAW FIRM
                                                500 C Pleasant Valley Drive
                                                Little Rock, AR 72227
                                                Telephone (501) 221-0444




                                       Page 1 of 1
